Exhibit 10.1
 
VALENCE TECHNOLOGY, INC.
  
February 22, 2010
 
Mr. Carl E. Berg
Berg & Berg Enterprises, LLC
10050 Bandley Drive
Cupertino, CA 95014
 
Re: Share Purchase
 
Dear Mr. Berg:


This letter agreement will confirm the sale, effective as of the date set forth
above, by Valence Technology, Inc. (the “Company”) to Berg & Berg Enterprises,
LLC (“Berg & Berg”) of 1,086,957 shares (the Shares) of the Company’s common
stock at a per share price of $0.92, which represents the closing bid price of
the Company’s common stock on the NASDAQ Capital Market on February 22, 2010,
for aggregate consideration of $1,000,000.00.
 
These Shares were offered and sold in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities
Act”).  Berg & Berg understands that the Shares are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law.  Berg & Berg is acquiring the Shares as principal for its own
account and not with a view to or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law; has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law; and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law.  Berg & Berg is an
“accredited investor” as defined under Regulation D promulgated under the
Securities Act.
 
Sincerely,
 
VALENCE TECHNOLOGY, INC.
 


By:    /s/ Ross A. Goolsby
Ross A. Goolsby
Chief Financial Officer
 
ACCEPTED AND AGREED:
 
Berg & Berg, LLC
 


By:  /s/ Carl E. Berg
Carl E. Berg
Managing Member